DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 17/141,535 has a total of 17 claims pending in the application, there are 3 independent claims and 14 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected 35 USC § 101 since the system does not contain any hardware per se and can be implemented by just software.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-13 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Muddu et al. (US 2017/0063897 A1). 
For claim 1, Muddu et al. teaches:
A method of performing file-based time series management, the method comprising: initiating a recordation operation that records a source-provided time series in rows of a row-formatted file [recordation operation, 0214; times series data in row format in the table, 0330: Muddu]; after the recordation operation is initiated, encountering a conversion event [view generation, 049: Muddu]; and in response to encountering the conversion event, performing a conversion operation that converts the source-provided time series recorded in the rows of the row-formatted file into a file-provided time series and saving the file-provided time series in columns of a column-formatted file [time series converted to column format, 0479: Muddu].
For claim 2, Muddu et al. teaches:
A method as in claim 1, further comprising: after the file-provided time series is saved in the columns of the column-formatted file, reading the file-provided time series from the columns of the column-formatted file and rendering at least a portion of the file-provided time series on a display to a user [converted to column view and displayed to user, 0479-080: Muddu].
For claim 7, Muddu et al. teaches:
A method as in claim 2 wherein initiating the recordation operation further includes: prior to recording the source-provided time series in the rows of the row-formatted file, starting a conversion event timer; and wherein encountering the conversion event includes: detecting, as the conversion event, expiration of the conversion event timer [recordation until time-dependent expiration of event, 0235-0237: Muddu].
For claim 8, Muddu et al. teaches:
A method as in claim 2 wherein encountering the conversion event includes: detecting, as the conversion event, that a number of rows in the row-formatted file has reached a predefined threshold number [predefined subset of event data processed as scheduled, 0255: Muddu].
For claim 9, Muddu et al. teaches:
A method as in claim 2 wherein encountering the conversion event includes: detecting, as the conversion event, that the source-provided time series covers a predefined amount of time [predefined subset of event data processed, 0255: Muddu].
For claim 10, Muddu et al. teaches:
A method as in claim 2 wherein performing the conversion operation includes: reading rows of data storage performance metrics from the row-formatted file and writing the data storage performance metrics in the columns of the column-formatted file [row based standard time series converted to column format, 0479: Muddu].
For claim 11, Muddu et al. teaches:
A method as in claim 10 wherein the row-formatted file is a delimiter-separated values file [data sources can have various formats for data, 0143, 0165: Muddu].
For claim 12, Muddu et al. teaches:
A method as in claim 11 wherein the column-formatted file is a flat columnar storage format file [data sources can have various formats for data, 0143, 0165: Muddu].
For claim 13, Muddu et al. teaches:
A method as in claim 2, further comprising: in response to encountering the conversion event, initiating another recordation operation that records another source-provided time series in rows of another row-formatted file [event specific recordation operation, 0214: Muddu].
Claim 16 is a system of the method taught by claim 1.  Muddu et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 17 is a computer program product of the method taught by claim 1.  Muddu et al. teaches the limitations of claim 1 for the reasons stated above.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
12/6/2022